DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-7 and 21-25 are objected to because of the following informalities:
Claim 5 recites the limitation “the sweetener” in line 2.  It appears the claim should recite “the at least one sweetener” in order to maintain consistency with “at least one sweetener” recited in Claim 1, line 7.
Claim 6 recites the limitation “the sweetener” in lines 2-3.  It appears the claim should recite “the at least one sweetener” in order to maintain consistency with “at least one sweetener” recited in Claim 1, line 7.
Claim 7 recites the limitation “sweetener” in line 2.  It appears the claim should recite “the at least one sweetener” in order to maintain consistency with “at least one sweetener” recited in Claim 1, line 7.
Claims 21-25 all recite the limitation “the sweetener” in line 2.  It appears the claim should recite “the at least one sweetener” in order to maintain consistency with “at least one sweetener” recited in Claim 1, line 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delattre et al. US 2019/0373921.
Regarding Claims 1 and 5, Delattre et al. discloses a beverage comprising at least one dihydrochalcone (hesperetin dihydrochalcone) and at least one sweetener  comprising rebaudioside M (‘921, Paragraph [0026]) wherein the at least one sweetener (rebaudioside M) is present in a sweetening amount and the at least one dihydrochalcone is present in a concentration from about 2 ppm to 40 ppm (‘921, Paragraph [0003]), which falls within the claimed dihydrochalcone concentration of from about 1 ppm to about 50 ppm.  When, as by a recitation or ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (MPEP § 2131.03.I.).  It is noted that the claim does not specify the particular sweetening amount of at least one sweetener present.  The presence of rebaudioside M necessarily reads on the generically broad sweetening amount since rebaudioside M is a type of sweetener.
Regarding Claim 17, Delattre et al. discloses the beverage being a fruit juice (‘921, Paragraph [0037]).
Regarding Claim 19, Delattre et al. discloses the beverage being an enhanced water beverage (strawberry flavored water) (‘921, Paragraph [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al. US 2013/0302497 in view of Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) and Delattre et al. US 2019/0373921.
Regarding Claim 1, Bhowmik et al. discloses a beverage (‘497, Paragraphs [0053]-[0054]) comprising at least one dihydrochalcone of hesperetin dihydrochalcone-4’β-D-glucoside and at least one sweetener (other sweet Stevia based glycosides) present in a sweetening amount (‘497, Paragraph [0016]).
Bhowmik et al. is silent regarding the at least one sweetener comprising rebaudioside M, siamenoside I, or the 1,6-α isomer of siamenoside I wherein the at least one dihydrochalcone is present in a concentration from about 1 ppm to about 50 ppm.
Prakash et al. discloses a beverage comprising a sweetener comprising at least one dihydrochalcone and at least one sweetener (rebaudioside M) wherein the at least one sweetener (rebaudioside M) is present in a concentration of from about 0.3 ppm to about 3500 ppm in the beverage (‘284, Paragraph [0308]), which encompasses the claimed sweetener concentration of from about 1 ppm to about 50 ppm.
Both Bhowmik et al. and Prakash et al. are directed towards the same field of endeavor of beverages comprising at least one dihydrochalcone and at least one sweetener of rebaudioside M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Bhowmki et al. and incorporate rebaudioside M as taught by Prakash et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Prakash et al. teaches that there was known utility in using rebaudioside M as a sweetener as a beverage ingredient.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration of the at least one sweetener of rebaudioside M present in the beverage to fall within the claimed at least one sweetener of rebaudioside M concentration as taught by Prakash et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the at least one sweetener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of the at least one sweetener is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of the at least one sweetener of rebaudioside M present in the beverage depending upon the desired level of sweetness desired by a particular consumer.
Further regarding Claim 1, Bhowmik et al. modified with Prakash et al. is silent regarding the at least one dihydrochalcone being present in a concentration of from about 1 ppm to about 50 ppm.
Delattre et al. discloses a beverage comprising at least one dihydrochalcone (hesperetin dihydrochalcone) and at least one sweetener  comprising rebaudioside M (‘921, Paragraph [0026]) wherein the at least one sweetener (rebaudioside M) is present in a sweetening amount and the at least one dihydrochalcone is present in a concentration from 2 ppm to 40 ppm (‘921, Paragraph [0003]), which falls within the claimed dihydrochalcone concentration of from about 1 ppm to about 50 ppm.
Both Bhowmik et al. and Delattre et al. are directed towards the same field of endeavor of beverages comprising at least one dihydrochalcone and at least one sweetener.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration of the at least one dihydrochalcone to be present in a concentration of from 2 ppm to 40 ppm as taught by Delattre et al., which falls within the claimed at least one dihydrochalcone concentration of from about 1 ppm to about 50 ppm, since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the at least one dihydrochalcone will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of the at least one dihydrochalcone is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of the at least one dihydrochalcone present in the beverage depending upon the desired level of sweetness desired by a particular consumer.
Regarding Claim 15, Bhowmik et al. discloses the beverage being a low calorie beverage (sugar free) (‘497, Paragraph [0054]).
Regarding Claim 16, Prakash et al. discloses the beverage being a zero calorie beverage (‘284, Paragraphs [0308], [0609], and [0613]).
Regarding Claim 17, Bhowmik et al. discloses the beverage being a juice drink (‘497, Paragraph [0054]).
Regarding Claim 18, Bhowmik et al. discloses the beverage being a low calorie (sugar free) fruit flavored sparkling (carbonated) beverage (‘497, Paragraph [0054]).
Regarding Claim 19, Bhowmik et al. discloses the beverage being an enhanced water beverage (mineral water) (‘497, Paragraph [0054]).
Regarding Claim 23, Bhowmik et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone-4’-β-D-glucoside (‘497, Paragraph [0016]).
Bhowmik et al. discloses using other sweet Stevia based glycosides (‘497, Paragraph [[0016]) but does not explicitly disclose the at least one sweetener comprising rebaudioside M.
Prakash et al. discloses a beverage comprising a sweetener comprising at least one dihydrochalcone and at least one sweetener comprising rebaudioside M (‘284, Paragraph [0308]).
Both Bhowmik et al. and Prakash et al. are directed towards the same field of endeavor of beverages comprising at least one dihydrochalcone and at least one sweetener of rebaudioside M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Bhowmki et al. and incorporate rebaudioside M as taught by Prakash et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Prakash et al. teaches that there was known utility in using rebaudioside M as a sweetener as a beverage ingredient.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Delattre et al. US 2019/0373921 as applied to claim 1 above in view of Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019).
Regarding Claim 6, Delattre et al. discloses the concentration of hesperetin dihdyrochalcone being from 2 ppm to 40 ppm (‘921, Paragraph [0003]), which falls within the claimed hesperetin dihydrochalcone concentration of from about 1 ppm to about 50 ppm.
Delattre et al. is silent regarding the concentration of the at least one sweetener of rebaudioside M being from about 100 ppm to about 600 ppm.
Prakash et al. discloses a beverage comprising a sweetener comprising at least one dihydrochalcone and at least one sweetener (rebaudioside M) wherein the at least one sweetener (rebaudioside M) is present in a concentration of from about 0.3 ppm to about 3500 ppm in the beverage (‘284, Paragraph [0308]), which encompasses the claimed sweetener concentration of from about 100 ppm to about 600 ppm.
Both Delattre et al. and Prakash et al. are directed towards the same field of endeavor of beverages comprising at least one dihydrochalcone and at least one sweetener of rebaudioside M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration of the at least one sweetener of rebaudioside M present in the beverage to fall within the claimed at least one sweetener of rebaudioside M concentration as taught by Prakash et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the at least one sweetener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of the at least one sweetener is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of the at least one sweetener of rebaudioside M present in the beverage depending upon the desired level of sweetness desired by a particular consumer.
Regarding Claim 7, Delattre et al. discloses the concentration of hesperetin dihydrochalcone being 8 ppm to 20 ppm (‘921, Paragraph [0022]), which overlaps the claimed hesperetin dihydrochalcone concentration of from about 10 ppm to about 35 ppm.  
Delattre et al. is silent regarding the concentration of the at least one sweetener of rebaudioside M being from about 250 ppm to about 350 ppm.
Prakash et al. discloses a beverage comprising a sweetener comprising at least one dihydrochalcone and at least one sweetener (rebaudioside M) wherein the at least one sweetener (rebaudioside M) is present in a concentration of from about 0.3 ppm to about 3500 ppm in the beverage (‘284, Paragraph [0308]), which encompasses the claimed sweetener concentration of from about 250 ppm to about 350 ppm.
Both Delattre et al. and Prakash et al. are directed towards the same field of endeavor of beverages comprising at least one dihydrochalcone and at least one sweetener of rebaudioside M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the concentration of the at least one sweetener of rebaudioside M present in the beverage to fall within the claimed at least one sweetener of rebaudioside M concentration as taught by Prakash et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in concentration of the at least one sweetener will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration of the at least one sweetener is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of the at least one sweetener of rebaudioside M present in the beverage depending upon the desired level of sweetness desired by a particular consumer.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al. US 2013/0302497 in view of Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) and Delattre et al. US 2019/0373921 as applied to claim 17 above in further view of Lee et al. US 2008/0226799 (cited on Information Disclosure Statement filed October 18, 2019).
Regarding Claim 20, Prakash et al. discloses the beverage comprising water, natural cola flavor (‘284, Paragraph [0579]), a colorant comprising caramel (‘284, Paragraphs [0337] and [0623]), and caffeine (‘284, Paragraphs [0327], [0586], and [0613]).
Bhowmik et al. modified with Prakash et al. and Delattre et al. is silent regarding the beverage having an acidulant.
Lee et al. discloses a beverage comprising an acidulant comprising a mixture of carboxylic acids that enhances microbial stability of the beverage (‘799, Paragraph [0032]).
Both Bhowmik et al. and Lee et al. are directed towards the same field of endeavor of beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Bhowmik et al. and incorporate an acidulant as taught by Lee et al. in order to enhance the microbial stability of the beverage.
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Delattre et al. US 2019/0373921 as applied to claim 1 above in view of Hayes US 2014/0342078.
Regarding Claim 21, Delattre et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone (‘921, Paragraph [0003]).
Delattre et al. is silent regarding the at least one sweetener comprising siamenoside I.
Hayes discloses a beverage comprising hesperetin dihydrochalcone glucoside and siamenoside I (‘078, Paragraph [0024]).
Both Delattre et al. and Hayes are directed towards the same field of endeavor of beverage compositions comprising hesperetin dihydrochalcone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Dalattre et al. and incorporate siamenoside I as an ingredient in the beverage as taught by Hayes since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hayes teaches that there was known utility in using siamenoside I as a beverage ingredient.
Regarding Claim 22, Delattre et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone (‘921, Paragraph [0003]).
Delattre et al. is silent regarding the at least one sweetener comprising the 1,6-α isomer of siamenoside I.
Hayes discloses a beverage comprising hesperetin dihydrochalcone glucoside and siamenoside I (‘078, Paragraph [0024]).
Both Delattre et al. and Hayes are directed towards the same field of endeavor of beverage compositions comprising hesperetin dihydrochalcone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Dalattre et al. and incorporate siamenoside I as an ingredient in the beverage as taught by Hayes since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hayes teaches that there was known utility in using siamenoside I as a beverage ingredient.
Further regarding Claim 22, Hayes discloses using a generic siamenoside I but does not explicitly disclose the sweetener comprising the 1,6-α isomer of siamenoside I specifically.  However, a prima facie obviousness of the claimed siamenoside I is based on the structural similarity of Delattre et al. modified with Hayes in view of In re Schechter, 205 F.2d 185, 191, 98 USPQ 144, 150 (CCPA 1953) (MPEP § 2144.08.II.A.4.(e)).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Delattre et al. US 2019/0373921 as applied to claim 1 above in view of Patron et al. US 2017/0119032.
Regarding Claim 22, Delattre et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone (‘921, Paragraph [0003]).
Delattre et al. is silent regarding the at least one sweetener comprising the 1,6-α isomer of siamenoside I.
Patron et al. discloses a beverage (‘032, Paragraph [0068]) comprising siamenoside I (‘032, Paragraph [0199]) wherein the siamenoside I is enzymatically modified (‘032, Paragraph [0457]).  Applicant indicates that Examples 7 and 10 of Patron et al. US 2017/0119032 uses the 1,6-α isomer of siamenoside I (Specification, Page 14, lines 15-24).
Both Delattre et al. and Patron et al. are directed towards the same field of endeavor of beverages comprising sweeteners.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Delattre et al. and use the 1,6-α isomer of siamenoside I the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Patron et al. teaches that there was known utility in using the 1,6-α isomer of siamenoside I as a beverage ingredient.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al. US 2013/0302497 in view of Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) and Delattre et al. US 2019/0373921 as applied to claim 1 above in further view of Hayes US 2014/0342078.
Regarding Claim 24, Bhowmik et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone-4’-β-D-glucoside and at least one sweetener (other sweet Stevia based glycosides) present in a sweetening amount (‘497, Paragraph [0016]).
Bhowmik et al. modified with Prakash et al. and Delattre et al. is silent regarding the at least one sweetener comprising siamenoside I.
Hayes discloses a beverage comprising at least one dihydrochalcone (hesperetin dihydrochalcone glucoside) and siamenoside I (‘078, Paragraph [0024]).
Both Delattre et al. and Hayes are directed towards the same field of endeavor of beverage compositions comprising at least one dihydrochalcone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Dalattre et al. and incorporate siamenoside I as an ingredient in the beverage as taught by Hayes since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hayes teaches that there was known utility in using siamenoside I as a beverage ingredient.
Regarding Claim 25, Bhowmik et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone-4’-β-D-glucoside and at least one sweetener (other sweet Stevia based glycosides) present in a sweetening amount (‘497, Paragraph [0016]).
Bhowmik et al. modified with Prakash et al. and Delattre et al. is silent regarding the at least one sweetener comprising the 1,6-α isomer of siamenoside I.
Hayes discloses a beverage comprising at least one dihydrochalcone (hesperetin dihydrochalcone glucoside) and siamenoside I (‘078, Paragraph [0024]).
Both Delattre et al. and Hayes are directed towards the same field of endeavor of beverage compositions comprising at least one dihydrochalcone.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Dalattre et al. and incorporate siamenoside I as an ingredient in the beverage as taught by Hayes since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Hayes teaches that there was known utility in using siamenoside I as a beverage ingredient.
Further regarding Claim 25, Hayes discloses using a generic siamenoside I but does not explicitly disclose the sweetener comprising the 1,6-α isomer of siamenoside I specifically.  However, a prima facie obviousness of the claimed siamenoside I is based on the structural similarity of Delattre et al. modified with Hayes in view of In re Schechter, 205 F.2d 185, 191, 98 USPQ 144, 150 (CCPA 1953) (MPEP § 2144.08.II.A.4.(e)).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhowmik et al. US 2013/0302497 in view of Prakash et al. US 2015/0017284 (cited on Information Disclosure Statement filed October 18, 2019) and Delattre et al. US 2019/0373921 as applied to claim 1 above in further view of Patron et al. US 2017/0119032.
Regarding Claim 25, Bhowmik et al. discloses the at least one dihydrochalcone being hesperetin dihydrochalcone-4’-β-D-glucoside and at least one sweetener (other sweet Stevia based glycosides) present in a sweetening amount (‘497, Paragraph [0016]).
Bhowmik et al. modified with Prakash et al. and Delattre et al. is silent regarding the at least one sweetener comprising the 1,6-α isomer of siamenoside I.
Patron et al. discloses a beverage comprising siamenoside I (‘032, Paragraph [0199]) wherein the siamenoside I is enzymatically modified (‘032, Paragraph [0457]).  Applicant indicates that Examples 7 and 10 of Patron et al. US 2017/0119032 uses the 1,6-α isomer of siamenoside I (Specification, Page 14, lines 15-24).
Both Bhowmik et al. and Patron et al. are directed towards the same field of endeavor of beverages comprising sweeteners.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Bhowmik et al. and use the 1,6-α isomer of siamenoside I the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Patron et al. teaches that there was known utility in using the 1,6-α isomer of siamenoside I as a beverage ingredient.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections have been made in view of the amendments.
Examiner notes that the previous rejections to 35 USC 102(a)(2) and the previous rejections to 35 USC 103(a) have been withdrawn in view of the amendments.
Examiner also notes that new rejections to 35 USC 102(a)(1) and new rejections to 35 USC 103(a) have been made in view of the amendments.
Applicant’s arguments with respect to Claims 1, 5-7, and 15-25 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Prakash et al. is no longer being relied upon as a primary reference in any rejction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Te Poele et al. US 2018/0044708 discloses a beverage comprising hesperetin dihydrochalcone glucoside and siamenoside I (‘708, Paragraphs [0058]-[0059]) wherein the beverage is a reduced calorie beverage (‘708, Paragraph [0061]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792